Exhibit 10.01

 

XCEL ENERGY INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(As Adopted Effective January 1, 1998, and Amended and Restated effective
January 1,
2005)

 

--------------------------------------------------------------------------------


 

XCEL ENERGY INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Table of Contents

 

ARTICLE I

GENERAL

 

 

 

 

Sec. 1.1

Name of Plan

1

Sec. 1.2

Purpose

1

Sec. 1.3

Effective Date

1

Sec. 1.4

Company

1

Sec. 1.5

Participating Employers

1

Sec. 1.6

Construction and Applicable Law

1

 

 

 

ARTICLE II

DEFINITIONS

 

 

 

 

Sec. 2.1

Accrual Percentage

2

Sec. 2.2

Actuarial Equivalent

2

Sec. 2.3

Beneficiary

2

Sec. 2.4

Board

2

Sec. 2.5

Change In Control

2

Sec. 2.6

Committee

3

Sec. 2.7

Final Average Compensation

3

Sec. 2.8

Normal Retirement Benefit

4

Sec. 2.9

Normal Retirement Date

4

Sec. 2.10

Participant

4

Sec. 2.11

Plan Year

4

Sec. 2.12

PSCo SERP

4

Sec. 2.13

Retirement Plan

4

Sec. 2.14

SPS SERP

4

Sec. 2.15

Successor Employer

4

Sec. 2.16

Year of Vesting Service

4

 

 

 

ARTICLE III

PARTICIPATION

 

 

 

 

Sec. 3.1

Eligibility for Participation

4

Sec. 3.2

Cessation of Participation

5

Sec. 3.3

No Guarantee of Employment

5

 

 

 

ARTICLE IV

BENEFITS

 

 

 

 

Sec. 4.1

Amount of Normal Retirement Benefit

5

Sec. 4.2

Special Provisions for PSCo and SPS SERP Participation

5

Sec. 4.3

Vesting of Benefit

6

 

 

 

ARTICLE V

FORM OF PAYMENT AND COMMENCEMENT DATE

 

 

 

 

Sec. 5.1

Normal Form

6

Sec. 5.2

Reduction for Early Retirement

6

Sec. 5.3

Optional Forms

6

Sec. 5.4

Commencement Date

7

Sec. 5.5

Disability Before Retirement

7

Sec. 5.6

Death Prior to Termination of Employment

7

Sec. 5.7

Death After Termination of Employment

7

 

i

--------------------------------------------------------------------------------


 

Sec. 5.8

Benefit Upon Change In Control

8

 

 

 

ARTICLE VI

ADMINISTRATION

 

 

 

 

Sec. 6.1

Administration by the Committee

8

Sec. 6.2

Withholding of Taxes

8

Sec. 6.3

Unfunded and Unsecured Plan

8

 

 

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

 

 

 

Sec. 7.1

Amendment

8

Sec. 7.2

Termination of Plan

8

 

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

 

 

Sec. 8.1

Designation of Beneficiary

9

Sec. 8.2

Benefits May Not Be Assigned or Alienated

9

Sec. 8.3

Headings

9

Sec. 8.4

Capitalized Definitions

9

Sec. 8.5

Gender

9

Sec. 8.6

Use of Compounds of Word “Here”

9

Sec. 8.7

Construed as a Whole

9

 

ii

--------------------------------------------------------------------------------


 

XCEL ENERGY INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

EXHIBIT A

PARTICIPATING EMPLOYERS

 

 

[This Page left Blank Intentionally]

 

--------------------------------------------------------------------------------


 

XCEL ENERGY INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I

 

GENERAL

 

Sec. 1.1                   Name of Plan.  The name of this plan is “Xcel Energy
Inc. Supplemental Executive Retirement Plan” (referred to hereinafter as the
“Plan”).

 

Sec. 1.1.1                                           Background. The Plan is a
continuation of the Southwestern Public Service Company Supplemental Retirement
Income Plan (the “SPS SERP”), and the Public Service Company of Colorado
Supplemental Executive Retirement Plan (the “PSCo SERP”). On January 1, 1998,
following the creation of New Century Energies, Inc. the above-two plans were
combined to create the New Century Energies Supplemental Executive Retirement
Plan (the “NCE SERP”). Effective August 21, 2000 following the creation of Xcel
Energy Inc., the NCE SERP was renamed and became known as the Xcel Energy Inc.
Supplemental Executive Retirement Plan. This Plan is designed to amend and
restate the PSCo SERP, the SPS SERP and the NCE SERP, unless stated otherwise
herein.  On December 14, 2004, the Board directed that the Plan be amended and
restated to comply with the requirements of Section 409A of the Internal Revenue
Code. Those changes, along with various administrative and ministerial changes,
have been incorporated into this Plan effective January 1, 2005.

 

Sec. 1.2                   Purpose.  The Plan has been established to provide
supplemental retirement benefits and certain benefits upon disability or death
before retirement to certain select management or highly compensated employees
so that such employees may be retained and their productive efforts encouraged.

 

(a)          An individual who was a Participant in the NCE SERP on or after
January 1, 1998, but who ceased participation prior to the Restatement Effective
Date of this Plan, shall have eligibility and benefits determined and paid
pursuant to the provisions of the NCE SERP, as in effect before this amendment
and restatement of the Plan.

 

(b) An individual who was a participant in the PSCo SERP or the SPS SERP, but
who ceased participation therein prior to the Effective Date of the NCE SERP
shall have eligibility and benefits determined and paid pursuant to the
provisions of the PSCo SERP or the SPS SERP, whichever was applicable, as in
effect on December 31, 1997.

 

Sec. 1.3                   Effective Date.  The “Effective Date” of the Plan is
January 1, 1998.

 

Sec. 1.4                   Company.  For purposes of this Plan, “Company” means
Xcel Energy Inc., a Minnesota corporation, and any Predecessor or Successor
Employer thereof.

 

Sec. 1.5                   Participating Employers.  The Company is a
“Participating Employer” in the Plan.  Any subsidiary of the Company or other
affiliated entity which along with the Company is a member of a controlled group
of corporations under Section 414(b) of the Internal Revenue Code or a group of
trades or businesses under common control under Section 414(c) of the Internal
Revenue code (an “Affiliate”) shall become a Participating Employer in this Plan
upon being so designated in a written action by the Committee, effective as of
the date specified by the Committee, and as indicated on Exhibit A.  Any
Successor Employer to a Participating Employer shall also be a Participating
Employer, unless so designated by the Committee.  A Participating Employer shall
cease to be such effective as of the date

 

--------------------------------------------------------------------------------


 

the entity ceases to be an Affiliate or as specified in a written action by the
Committee; provided, however, that such action shall not cause Participants
employed by such employer to forfeit vested benefits accrued prior to such date.

 

Sec. 1.6                   Construction and Applicable Law.  The Plan is
intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  The Plan shall be administered and construed consistent with said
intent.  This Plan shall be governed and construed in accordance with the laws
of the State of Minnesota as applied to contracts executed and to be wholly
performed within said state to the extent that such laws are not preempted by
the laws of the United States of America.

 

ARTICLE II

 

DEFINITIONS

 

Sec. 2.1                   Accrual Percentage. “Accrual Percentage” means the
percentage (not in excess of 100%) of a Participant’s Normal Retirement Benefit
that has accrued under this Plan as of any date.  The Normal Retirement Benefit
shall accrue monthly over a period of 20 years commencing from the Participant’s
date of employment with the Participating Employers with a portion equal to
1/240 of the total benefit accruing at the end of each month during such 20-year
period, provided the individual is employed by a Participating Employer on the
last day of said month.  If an individual became a Participant on the Effective
Date, the Participant’s Accrual Percentage as of the Effective Date shall be
based on a period of employment that includes all service that was recognized on
the day before the Effective Date for purposes of determining the Participant’s
benefit under the PSCo SERP or the SPS SERP.  The Committee may, in its sole
discretion, specify in the notice of participation that a particular Participant
will be treated as having additional employment with the Participating Employers
for purposes of calculating the Participant’s Accrual Percentage under this
Section.

 

Sec. 2.2                   Actuarial Equivalent.  “Actuarial Equivalent” means a
benefit of equivalent value determined by the Committee upon advice of the
actuary for the Retirement Plan using the actuarial factors used for the
corresponding type of calculation under the Retirement Plan, as determined under
Appendix C of the Retirement Plan as applicable based on the corresponding
formula under which the Participant’s benefit under the Retirement Plan is
calculated. Actuarial Equivalent lump sum values will be based on the factors
found in Section 4 of Appendix C for participants in the Traditional Program,
Section 5 of Appendix C for Participants in the Pension Equity Program and
Appendix E for Participants in the Account Balance Program. Actuarial Equivalent
annuity values will be based on the factors in Section 7 of Appendix C.

 

Sec. 2.3                   Beneficiary.  “Beneficiary” means the person or
persons designated as such pursuant to the provisions of Sec. 8.1.

 

Sec. 2.4                   Board.  “Board” means the Board of Directors of the
Company.

 

Sec. 2.5                   Change In Control.  A “Change In Control” is the
occurrence of any of the events described in subsections (a) through (d) below:

 

(a)                                  Change in Ownership.  When a person, or
more than one person acting as a group acquires stock that, together with stock
already owned, possesses more than 50% of the total fair market value or total
voting power of the stock of the Company.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Change in Effective Control.  Acquisition by
any person, (or by more than one person acting as a group taking into account
all acquisitions of such person or persons during the 12-month period ending on
the date of the most recent acquisition), of shares of thirty-five percent or
more of the total voting power of the outstanding stock of the Company

 

(c)                                  Change in Ownership of a Substantial
Portion of a Corporation’s Assets. A person or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) forty percent or more
of the total gross fair market value of the assets of the Company.

 

(d)                                 Change in Board Members. A majority of the
members of the Board is replaced during a 12-month period by directors who were
not endorsed by a majority of the members of the board prior to the appointment
or election of the new directors.

 

Notwithstanding the above, any such Change in Control must be interpreted in
accordance with the regulations found in Prop. Treas. Reg.
Section 1.409A-2(g)(5), or any corresponding provisions of final regulations as
adopted.

 

Sec. 2.6                   Committee. “Committee” means the Governance,
Compensation and Nominating Committee of the Board or any other committee as may
be appointed by the Board to administer the Plan.  However, no member of the
Committee who is also a Participant in this Plan may participate in or vote on
any matter involving the Plan.

 

Sec. 2.7                   Final Average Compensation.  “Final Average
Compensation” means the average of the highest three calendar years of
Compensation to which the Participant is entitled from the Participating
Employers during the five calendar year period immediately preceding the
calendar year in which the Participant’s retirement or other separation from
service occurs (or the average of the years during such period in which the
Participant received Compensation, if the Participant received Compensation in
fewer than three such years).  For purposes of this Section, the Participant’s
“Compensation” for a year is the Participant’s base pay from the Participating
Employers as of December 31st of that year, plus any bonus earned by the
Participant for that year regardless whether such bonus is paid in that year or
in the next year under the Company’s regular annual incentive plan or program
(before any reductions for pre-tax contributions under any Company 401(k)
savings plan, deferred compensation plan or other benefit plan, and before
withholding of taxes).

 

Sec. 2.8                   Normal Retirement Benefit.  “Normal Retirement
Benefit” means the benefit calculated under Sec. 4.1.

 

Sec. 2.9                   Normal Retirement Date.  “Normal Retirement Date”
means the first day of the calendar month coincident with or next following the
Participant’s attainment of age 62.

 

Sec. 2.10            Participant.  “Participant” means an individual defined as
such in Sec. 3.1.

 

Sec. 2.11            Plan Year.  “Plan Year” means the 12-consecutive-month
period commencing January 1 and ending December 31.

 

3

--------------------------------------------------------------------------------


 

Sec. 2.12            Predecessor Plan.  “Predecessor Plan” means either the
Public Service Company of Colorado Supplemental Executive Retirement Plan for
Key Employees (the “PSCo SERP”) as in effect on August 1, 1997, the Southwestern
Public Service Company Supplemental Retirement Income Plan (the “SPS SERP”) as
in effect on August 1, 1997 and the New Century Energies Supplemental Executive
Retirement Plan (the “NCE SERP”) as in effect on August 20, 2000, or all three
combined.

 

Sec. 2.13            Restatement Effective Date.  “Restatement Effective Date”
is January 1, 2005.

 

Sec. 2.14            Retirement Plan.  “Retirement Plan” means the Xcel Energy
Inc. Pension Plan, as it may be amended from time to time.

 

Sec. 2.15            Successor Employer.  “Successor Employer” means any entity
that succeeds to the business of the Company or another Participating Employer
through merger, consolidation, acquisition of all or substantially all of its
assets, or any other means.

 

Sec. 2.16            Year of Vesting Service.  “Year of Vesting Service” means,
except as hereinafter provided, a Plan Year in which an individual is a
Participant in this Plan for all or a portion of the Plan Year, measured in
years and completed months as a Participant (with each completed month expressed
as one-twelfth of a year).  In calculating Years of Vesting Service, an
individual who becomes a Participant as of the Effective Date shall receive
retroactive credit for all years of participation credited to the Participant
for purposes of vesting under the PSCo SERP or the SPS SERP prior to the
Effective Date. Notwithstanding the foregoing, from August 21, 2000 (date of
creation of Xcel Energy Inc.) until the Restatement Effective Date, Vesting
Service was measured in years and completed months as a Participant for the time
such Participant was an “officer” of the Company, and not for the time the
Participant was in the service in a capacity as something other than as an
“officer” of the Company. Effective on the Restatement Effective Date, Vesting
Service shall again be calculated according to a Participant’s full service (in
either an officer or non-officer capacity).

 

ARTICLE III

 

PARTICIPATION

 

Sec. 3.1                   Eligibility for Participation.  A select management
or highly compensated employee of the Company or another Participating Employer
shall become a Participant in the Plan upon being designated as such by the
Committee, effective as of the date specified by the Committee and subject to
any additional conditions or limitations specified in a written action by the
Committee.

 

Sec. 3.2                   Cessation of Participation.  An employee shall cease
to be a Participant on the earliest of (i) the date he or she ceases to be an
employee of an employer that is a Participating Employer, (ii) the date the
Committee revokes his or her status as a Participant, or (iii) the date he or
she fails to meet the requirements of any regulations which may be issued by the
U.S. Department of Labor that define the phrase “select group of management or
highly compensated employees” under ERISA.  Service or earnings after the date
the individual ceases to be a Participant shall be disregarded for purposes of
this Plan, but the individual shall remain entitled to any benefits under this
Plan that have become vested prior to that date.

 

Sec. 3.3                   No Guarantee of Employment.  Participation in the
Plan does not constitute a guarantee or contract of employment with the
Participating Employers.  Such participation shall in no way

 

4

--------------------------------------------------------------------------------


 

interfere with any rights the Participating Employers would have in the absence
of such participation to determine the duration of the employee’s employment
with the Participating Employers.

 

ARTICLE IV

 

BENEFITS

 

Sec. 4.1                   Amount of Normal Retirement Benefit.  Subject to the
provisions of Sections 4.2 and 4.3 below, the Normal Retirement Benefit under
this Plan of a Participant who is vested under Sec. 4.3 shall be a monthly
amount, calculated in the form of a 240-month certain annuity with a 50%
survivor benefit feature, equal to the amount determined in subsection (a), less
the amounts determined in subsections (b), (c), (d) and (e)(but shall not be an
amount less than zero):

 

(a)                                  One-twelfth of 55% of the Participant’s
Final Average Compensation multiplied by the Participant’s Accrual Percentage.

 

(b)                                 The monthly basic pension amount to which
the Participant is entitled to receive under the Retirement Plan in the form of
a life-only annuity commencing on the first day of the month following the later
of (i) the Participant’s normal retirement age under the Retirement Plan, or
(ii) the date the Participant’s retirement or other separation from service with
the Participating Employers occurs.  This amount shall be determined without
regard to the actual benefit paid under the Retirement Plan (and shall not
include or take into account the Retirement Plan’s “Retirement Spending
Account”, “Social Security Supplement” or any other ancillary or supplemental
benefit) or the actual distribution time or optional form of benefit elected. 
If the Participant’s benefit is in the form of the “Cash Balance” feature under
the Retirement Plan, and the Participant had elected to have all or part of the
Participant’s “Retirement Program Credits” contributed to the Xcel Energy Inc.
401(k) Savings Plan, or any predecessor or successor to such plan, then the
monthly pension determined under this subsection (b) shall be increased to
reflect the amount to which the Participant would have been entitled under the
Retirement Plan if such credits had instead been allocated to the Retirement
Plan.

 

(c)                                  The monthly basic pension amount to which
the Participant is entitled to receive under the Xcel Energy Inc. Nonqualified
Pension Plan, due to Compensation exceeding the limits outlined by Internal
Revenue Code (“IRC”) Section 401(a)(17), commencing on the first day of the
month following the later of (i) the Participant’s normal retirement age under
the Retirement Plan, or (ii) the date the Participant’s retirement or other
separation from service with the Participating Employers occurs.  This amount
shall be determined without regard to the actual benefit paid under the
Retirement Plan or the actual distribution time or optional form of benefit
elected.

 

(d)                                 The monthly basic pension amount to which
the Participant is entitled to receive under the Xcel Energy Excess Benefit
Plan, due to benefits exceeding the limits outlined by IRC Section 415,
commencing on the first day of the month following the later of (i) the
Participant’s normal retirement age under the Retirement Plan, or (ii) the date
the Participant’s retirement or other separation from service with the
Participating Employers occurs.  This amount shall be determined without regard
to the actual benefit paid under the Retirement Plan or Excess Benefit Plan or
the actual distribution time or optional form of benefit elected.

 

5

--------------------------------------------------------------------------------


 

(e)                                  The Actuarial Equivalent monthly benefit of
the amount determined under Section 9(E) of the NSP Deferred Compensation Plan
(Restated and Amended Through January 1, 1992) (the “grandfathered incentive
plan”), or any successor plan, commencing on the first day of the month
following the later of (i) the Participant’s normal retirement age under the
Retirement Plan, or (ii) the date the Participant’s retirement or other
separation from service with the Participating Employers occurs.  This amount
shall be determined without regard to the actual benefit paid under the
Retirement Plan or the grandfathered incentive plan or the actual distribution
time or optional form of benefit elected

 

Sec. 4.2                   Special Provisions for PSCo and SPS SERP
Participation.  For Participants who participated in the PSCo SERP or the SPS
SERP on the day before the Effective Date, the Normal Retirement Benefit under
Sec. 4.1 shall not be less than the Actuarial Equivalent (expressed in the form
payable under Sec. 4.1) the accrued benefit determined under the PSCo SERP or
the SPS SERP (whichever covered the Participant on the Effective Date),
determined by assuming that the Participant separated from service on May 1,
2000.  However, whether the Participant is vested in such benefit shall be
determined pursuant to Sec. 4.3 of this Plan as of the date the Participant’s
actual separation from service occurs.

 

Sec. 4.3                   Vesting of Benefit.  A Participant’s Normal
Retirement Benefit shall become vested upon the earlier of:

 

(a)                                  The Participant’s completion of five
(5) Years of Vesting Service.

 

(b)                                 The Participant’s attainment of age 60.

 

Notwithstanding the foregoing, the Participant shall not be vested in any
benefit under this Plan and the entire benefit shall be forfeited if the
Participant’s employment is terminated by his or her Participating Employer
because of the Participant’s fraud or dishonesty which has resulted in, or is
likely to result in, material economic damage to a Participating Employer, as
determined in good faith by the Committee.  The determination of the Committee
with respect to the Participant’s conduct shall be conclusive, whether or not
there are related judicial or other proceedings and without regard to the
outcome of any such proceeding.  A Participant who is not vested under this
Section on the date his or her retirement or other separation from service
occurs, shall not be eligible to receive any benefit under this Plan.

 

ARTICLE V

 

FORM OF PAYMENT AND COMMENCEMENT DATE

 

Sec. 5.1                   Normal Form.  In the event of the Participant’s
retirement or other separation from service (except for death or disability)
with the Participating Employers and all Affiliates therein on or after
attaining age 62, payment of the Participant’s vested Normal Retirement Benefit
shall commence as of the first day of the seventh month following the date on
which such retirement or other separation from service occurs, and will be paid,
except as provided in Section 5.2, in a lump sum. This lump sum value will be
the Actuarial Equivalent of the 240-month certain annuity, with a 50% survivor
benefit as determined in Section 4.1. The Actuarial Equivalent lump sum shall be
based on the applicable interest and mortality rates in effect at commencement
of the benefit under this Plan.

 

Sec. 5.2                   Optional Forms. Payment as an Actuarial Equivalent
optional form of benefit to the lump sum payable under Section 5.1 may be
elected by the Participant.

 

6

--------------------------------------------------------------------------------


 

Post-2004.                                           An optional form of
distribution payable on or after January 1, 2005 must have been elected by the
Participant at or prior to the time the Participant became a Participant under
the Plan (or, if later, January 1, 2005, and is irrevocable). An Actuarial
Equivalent life-only annuity and a joint and 50% survivor annuity are the
optional benefit forms available. For this purpose, a joint and 50% survivor
annuity shall mean an annuity payable for the lifetime of the Participant and
continuing thereafter for the lifetime of a contingent annuitant named by the
Participant, if surviving at the Participant’s death, in a monthly amount equal
to 50% of the amount that had been payable to the Participant. Should the
contingent annuitant die before payments to the Participant have commenced, no
alternative contingent annuitant can be named.

 

Sec. 5.3                   Reduction for Early Retirement.  In the event the
Participant’s retirement or other separation from service (except for death or
disability) from the Participating Employers and all Affiliates therein occurs
prior to his or her attainment of age 62, the Normal Retirement Benefit will be
paid commencing on the first day of the month following the later of (i) the
date the Participant attains age 55, or (ii) the six month anniversary of the
date the separation from service occurred.  The payments shall be paid according
to the form of distribution elected by the Participant, as provided in
Section 5.2, or if no election is made, in a lump sum.  The amount of the
Participant’s Normal Retirement Benefit shall be reduced by five-twelfths of one
percent for each month by which the commencement date precedes the first day of
the month coinciding with or next following the date the Participant will attain
age 62.

 

Sec. 5.4                   Disability Before Retirement.  If, while employed by
a Participating Employer, a Participant becomes totally and permanently
disabled, as determined by the Committee (or a delegate of the Committee), , the
Actuarial Equivalent of the monthly vested Normal Retirement Benefit shall be
paid in the form of a life-only annuity to the Participant beginning on the
first day of the month following the date of the Participant’s disability,
without any reduction for early commencement of the payments, and shall continue
for the life of such disabled Participant..  For purposes of this Section,
“disabled” or “disability” means, (i) a Participant’s inability to engage in any
substantial gainful activity, by reason of any medically determinable physical
or mental impairment that can be expected to result in death or to last for a
continuous period of not less than twelve months, or (ii)  the Participant has
been receiving short-term disability benefits from the Company for at least
three months, as a result of any medically determinable physical or mental
impairment that is expected to result in death or continue for at least twelve
months..

 

Sec. 5.5                   Death Prior to Termination of Employment.  If a
vested Participant dies while employed by a Participating Employer, the
Participant’s Beneficiary shall receive, beginning within a reasonable period of
time following the Participant’s death (but not later than the later of the end
of the calendar year in which death occurs or the 15th day of the third month
following death), a monthly payment equal to the Actuarial Equivalent of 50% of
the Participant’s Normal Retirement Benefit shall be payable as a life-only
annuity for the life of the Beneficiary.

 

Sec. 5.6                   Death After Termination of Employment.  If a vested
Participant dies after leaving the employ of the Participating Employers,
(either prior to benefit commencement or after benefits have commenced), the
Participant’s Beneficiary shall receive payments (if any are due) determined

 

7

--------------------------------------------------------------------------------


 

according to a Participant’s benefit distribution form in which the
Participant’s benefit was being or were to be paid, as the case may be. If
payments had not begun to the Participant at the time of death, payments to the
Beneficiary shall commence as soon as administratively feasible after the
Participant’s death (but not later than the later of the end of the calendar
year in which death occurs or the 15th day of the third month following death),
except that if payment was to be made to the Participant in a lump sum and the
Participant dies prior to the payment, the lump sum payment shall be paid to the
Participant’s Beneficiary.

 

Sec. 5.7                   Benefit Upon Change In Control.  If a Participant’s
retirement or other separation from service with the Participating Employers and
all of its Affiliates occurs within 24 months after a Change In Control,
notwithstanding any provision of this Plan to the contrary, the Participant’s
entire benefit hereunder shall be paid within 30 days following the sixth month
anniversary of the separation from service in a single lump sum that is the
Actuarial Equivalent of the benefit to which the Participant was otherwise
entitled.

 

ARTICLE VI

 

ADMINISTRATION

 

Sec. 6.1     Administration by the Committee.  The Committee shall administer
the Plan, establish, adopt, or revise such rules and provisions as it may deem
necessary or advisable for the administration of the Plan.  The Committee shall
have full and absolute discretionary authority to interpret the Plan and
interpret and resolve all factual situations, and the interpretations of the
Committee shall be conclusive. The Committee has delegated the day-to-day
administrative duties to the Total Compensation Group of the Company.

 

(a)                                  Original Claim.  Any person may, if he or
she so desires, file with the Committee a written claim for benefits under this
Plan.  Within ninety (90) days after the filing of such a claim, the Committee
shall notify the claimant in writing whether the claim is upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred eighty (180) days from the date the claim was
filed) to reach a decision on the claim.  If the claim is denied in whole or in
part, the Committee shall state in writing:

 

(1)                                  the specific reasons for the denial;

 

(2)                                  the specific references to the pertinent
provisions of the Plan on which the denial is based;

 

(3)                                  a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(4)                                  an explanation of the claims review
procedure set forth in this section, including the time limits applicable to
such procedure, and a statement of the claimant’s right to bring a civil action
under ERISA section 502(a) following an adverse determination on review.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Review of Denied Claim.  Within sixty (60)
days after receipt of notice that the claim has been denied in whole or in part,
the claimant may file with the Committee a written request for a review and may,
in conjunction therewith, submit written comments, documents, records and other
information relating to the claim.  Within sixty (60) days after the filing of
such a request for review, the Committee shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty (120) days from the date the request for review was filed) to
reach a decision on the request for review.  The Committee’s determination shall
take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination. 
If the claim is denied in whole or in part, the Committee shall state in
writing:

 

(1)                                  the specific reasons for the denial;

 

(2)                                  the specific references to the pertinent
provisions of the Plan on which the denial is based;

 

(3)                                  a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits; and

 

(4)                                  a statement of the claimant’s right to
bring an action under ERISA section 502(a). No civil action may be brought
against the Company, a Participating Employer and/or the Plan later than twelve
months from the Participant’s receipt of the final claim denial letter on
appeal.

 

(c)                                  General Rules

 

(1)                                  No inquiry or question shall be deemed to
be a claim or a request for a review of a denied claim unless made in accordance
with this claims procedure.  The Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Committee upon request.

 

(2)                                  All decisions on original claims and all
decisions on requests for a review of denied claims shall be made by the
Committee, except to the extent the Committee has delegated its responsibilities
under this claims procedure in which case references in this Section 6.1 to the
Committee shall be treated as references to the Committee’s delegate.

 

(3)                                  All benefit claim determinations shall
include a review of the relevant portions of the governing Plan documents and a
review of any claims made by similarly situated claimants.  The Committee may,
in its discretion, hold one or more hearings on a claim or a request for a
review of a denied claim.

 

(4)                                  A claimant may be represented by a lawyer
or other representative (at the claimant’s own expense), but the Committee
reserves the right to require the claimant to furnish written authorization.  A
claimant’s representative shall be entitled, upon request, to copies of all
notices given to the claimant.

 

9

--------------------------------------------------------------------------------


 

(5)                                  The decision of the Committee on a claim
and on a request for a review of a denied claim shall be served on the claimant
in writing.  If a decision or notice is not received by a claimant within the
time specified, the claim or request for a review of a denied claim shall be
deemed to have been denied.

 

(6)                                  In connection with the review of a denied
claim, the claimant or his or her representative shall be provided, upon request
and free of charge, reasonable access to and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits.

 

Sec. 6.2                   Withholding of Taxes.  The benefits payable under
this Plan shall be subject to the deduction of any federal, state, or local
income taxes, FICA, FUTA or other taxes that are required to be withheld from
such payments by applicable laws and regulations.

 

Sec. 6.3                   Unfunded and Unsecured Plan.  The Plan is an unfunded
and unsecured nonqualified plan for federal income tax, ERISA and Department of
Labor purposes.  No Participant or Beneficiary shall have any interest
whatsoever in any specific asset of the Company or Participating Employers.  To
the extent that any Participant or Beneficiary acquires a right to receive
payments under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Participating Employers.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

Sec. 7.1                   Amendment.  The Committee may amend the Plan at any
time (including retroactively) in whole or in part for any reason.  No amendment
shall decrease the vested benefits that have accrued under the Plan prior to the
date of such amendment based on earnings and service prior to such date, but the
amendment may decrease or eliminate future accruals.

 

Sec. 7.2                   Termination of Plan.  The Committee may terminate the
Plan at any time.  After such termination, no employee shall become a
Participant, no further benefits shall accrue under the Plan, and each
Participant shall become 100% vested in the benefit accrued prior to the date of
termination.  All benefits accrued prior to termination of the Plan must be
distributed to Participants (or Beneficiaries in the event of death) in a manner
consistent with the Participant’s regular distribution election and the terms of
the Plan in effect prior to the date of Plan termination, or in any event in a
manner consistent with Section 409A of the Code.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

MISCELLANEOUS

 

Sec. 8.1                   Designation of Beneficiary.  Each Participant under
the Plan may name any Beneficiary or Beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan otherwise due
to the Participant may be paid in case of the Participant’s death before
receiving any or all of such benefit.  Any subsequent designation shall revoke
all prior designations by the same Participant.  If the Participant does not
designate a beneficiary, or if none of those designated are alive or existing at
the time the Beneficiary is identified as being eligible to receive a benefit
under the Plan, or if the person receiving benefits as the beneficiary hereunder
dies with no contingent beneficiary designated, the Beneficiary shall be the
Participant’s estate.

 

Sec. 8.2                   Benefits May Not Be Assigned or Alienated.  Neither a
Participant nor any Beneficiary shall have the right to sell, assign, transfer,
encumber or otherwise convey any right to receive any payment hereunder.  No
part of the amounts payable hereunder shall be subject to seizure or
sequestration for the payment of any debts or judgments owed by a Participant or
any other person. Notwithstanding the foregoing, this section shall not prevent
the Company from complying with a domestic relations order that the Company
determines to be enforceable against the Plan.

 

Sec. 8.3                   Headings.  Headings at the beginning of articles and
sections hereof are for convenience of reference, shall not be considered a part
of the text of the Plan, and shall not influence its construction.

 

Sec. 8.4                   Capitalized Definitions.  Capitalized terms used in
the Plan shall have their meaning as defined in the Plan unless the context
clearly indicates to the contrary.

 

Sec. 8.5                   Gender.  Any references to the masculine gender
include the feminine and vice versa.

 

Sec. 8.6                   Use of Compounds of Word “Here”.  Use of the words
“hereof”, “herein”, “hereunder”, or similar compounds of the word “here” shall
mean and refer to the entire Plan unless the context clearly indicates to the
contrary.

 

Sec. 8.7                   Construed as a Whole.  The provisions of the Plan
shall be construed as a whole in such manner as to carry out the provisions
hereof and shall not be construed separately without relation to the context.

 

Sec. 8.8                   Payment Obligations of Participating Employers. It is
a condition of the Plan, and each Participant expressly agrees, that payment of
distributions from this Plan shall be made only by the Participating Employer
which last employed the Participant before payments commence, provided, however,
that each other employer shall reimburse the paying employer for the period (if
any) that the Participant was employed by such other employer, in a manner as
determined by the Company.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer this 14th day of December, 2005.

 

 

 

XCEL ENERGY INC.

 

 

 

 

 

By

 /s/ Richard C. Kelly

 

 

 

Its Chief Executive Officer

 

12

--------------------------------------------------------------------------------